UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* MModal Inc. (Name of Issuer) Common Stock, Par Value $0.10 Per Share (Title of Class of Securities) 60689B107 (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 17 CUSIP No. 60689B107 13G Page 2of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. Capital Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 15,768,938 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 15,768,938 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,768,938 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 28.1% (see Item 4) 12 TYPE OF REPORTING PERSON* OO *SEE INSTRUCTION BEFORE FILLING OUT Page 2 of 17 CUSIP No. 60689B107 13G Page 3of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. Private Equity GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 15,768,938 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 15,768,938 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,768,938 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 28.1% (see Item 4) 12 TYPE OF REPORTING PERSON* PN *SEE INSTRUCTION BEFORE FILLING OUT Page 3 of 17 CUSIP No. 60689B107 13G Page 4of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. Private Equity Investors, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 15,768,938 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 15,768,938 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,768,938 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 28.1% (see Item 4) 12 TYPE OF REPORTING PERSON* PN *SEE INSTRUCTION BEFORE FILLING OUT Page 4of 17 CUSIP No. 60689B107 13G Page 5of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. PEI CB Investment GP, Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 15,768,938 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 15,768,938 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,768,938 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 28.1% (see Item 4) 12 TYPE OF REPORTING PERSON* OO *SEE INSTRUCTION BEFORE FILLING OUT Page 5of 17 CUSIP No. 60689B107 13G Page 6of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. PEI CB Investment, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 15,768,938 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 15,768,938 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,768,938 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 28.1% (see Item 4) 12 TYPE OF REPORTING PERSON* PN *SEE INSTRUCTION BEFORE FILLING OUT Page 6of 17 CUSIP No. 60689B107 13G Page 7of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. Capital Advisors, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,788,864 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,788,864 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,788,864 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.2% (seeItem 4) 12 TYPE OF REPORTING PERSON* PN *SEE INSTRUCTION BEFORE FILLING OUT Page 7 of 17 CUSIP No. 60689B107 13G Page 8of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. Capital Advisors, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,788,864 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,788,864 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,788,864 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.2% (seeItem 4) 12 TYPE OF REPORTING PERSON* CO *SEE INSTRUCTION BEFORE FILLING OUT Page 8 of 17 CUSIP No. 60689B107 13G Page 9of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. Capital Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 304,175 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 304,175 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 304,175 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.5% (seeItem 4) 12 TYPE OF REPORTING PERSON* OO *SEE INSTRUCTION BEFORE FILLING OUT Page 9of 17 CUSIP No. 60689B107 13G Page 10of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON S.A.C. Private Capital Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,484,689 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,484,689 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,484,689 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.6% (seeItem 4) 12 TYPE OF REPORTING PERSON* OO *SEE INSTRUCTION BEFORE FILLING OUT Page 10of 17 CUSIP No. 60689B107 13G Page 11of 17Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Steven A. Cohen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 17,557,802 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 17,557,802 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,557,802 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 31.3% (see Item 4) 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTION BEFORE FILLING OUT Page 11 of 17 Item 1(a) Name of Issuer: MModal Inc. Item 1(b) Address of Issuer's Principal Executive Offices: 9009 Carothers Parkway, Franklin, TN 37067 Item 2(a) Name of Person Filing: This statement is filed by: (i) S.A.C. PEI CB Investment GP, Limited (“SAC CBI GP”) with respect to shares of Common Stock, par value $0.10 per share (“Shares”), of the Issuer directly beneficially owned by S.A.C. PEI CB Investment, L.P. (“SAC CBI”); (ii) S.A.C. Private Equity Investors, L.P. (“SAC PEI”) with respect to Shares beneficially owned by SAC CBI GP and SAC CBI; (iii) S.A.C. Private Equity GP, L.P. (“SAC PEI GP”) with respect to Shares beneficially owned by SAC PEI, SAC CBI GP and SAC CBI; (iv) S.A.C. Capital Management, LLC (“SAC Capital Management”) with respect to Shares beneficially owned by SAC PEI GP, SAC PEI, SAC CBI GP, and SAC CBI; (v) SAC CBI with respect to Shares directly beneficially owned by it; (vi) S.A.C. Capital Advisors, L.P. (“SAC Capital Advisors LP”) with respect to Shares directly beneficially owned by S.A.C. PEI CB Investment II, LLC (“SAC CBI II”) and International Equities (S.A.C. Asia) Limited (“SAC Asia”); (vii) S.A.C. Capital Advisors, Inc. (“SAC Capital Advisors Inc.”) with respect to Shares beneficially owned by SAC Capital Advisors LP, SAC CBI II and SAC Asia; (viii) S.A.C. Capital Advisors, LLC (“SAC Capital Advisors LLC”) with respect to Shares directly beneficially owned by SAC Asia; (ix) S.A.C. Private Capital Group, LLC (“SAC PCG”) with respect to Shares directly beneficially owned by SAC CBI II; and (x) Steven A. Cohen with respect to Shares beneficially owned by SAC Capital Management, SAC PEI GP, SAC PEI, SAC CBI GP, SAC CBI, SAC Capital Advisors LP, SAC Capital Advisors Inc., SAC Capital Advisors LLC, SAC PCG, SAC CBI II and SAC Asia. SAC Capital Management, SAC PEI GP, SAC PEI, SAC CBI GP, SAC CBI, SAC Capital Advisors LP, SAC Capital Advisors Inc., SAC Capital Advisors LLC, SAC PCG and Steven A. Cohen have entered into a Joint Filing Agreement, a copy of which is filed with this Schedule 13G as Exhibit 99.1, pursuant to which they have agreed to file this Schedule 13G jointly in accordance with the provisions of Rule 13d-1(k) of the Act. Item 2(b) Address or Principal Business Office: The address of the principal business office of (i) SAC Capital Management, SAC Capital Advisors LP, SAC Capital Advisors Inc., SAC Capital Advisors LLC, SAC PCG and Mr. Cohen is 72 Cummings Point Road, Stamford, Connecticut 06902; and (ii) SAC PEI GP, SAC PEI, SAC CBI GP and SAC CBI is c/o Walkers SPV Limited, Walker House, 87 Mary Street, George Town, Grand Cayman KY1-9002, Cayman Islands. Page 12 of 17 Item 2(c) Citizenship: Each of SAC Capital Management, SAC Capital Advisors LLC and SAC PCG is a Delaware limited liability company.SAC Capital Advisors LP is a Delaware limited partnership.SAC Capital Advisors Inc. is a Delaware corporation.SAC CBI GP is a Cayman Islands corporation.Each of SAC PEI GP, SAC PEI and SAC CBI is a Cayman Islands limited partnership.Mr. Cohen is a United States citizen. Item 2(d) Title of Class of Securities: Common Stock, Par Value $0.10 Per Share Item 2(e) CUSIP Number: 60689B107 Item 3 Not Applicable Item 4 Ownership: The percentages used herein are calculated based upon the Shares issued and outstanding as of November 3, 2011 as reported on the Issuer's quarterly report on Form 10-Q filed with the Securities and Exchange Commission by the Issuer for the quarterly period ended September 30, 2011. As of the close of business on December 31, 2011: 1.S.A.C. Capital Management, LLC (a) Amount beneficially owned: 15,768,938 (b) Percent of class: 28.1% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 15,768,938 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 15,768,938 2.S.A.C. Private Equity GP, L.P. (a) Amount beneficially owned: 15,768,938 (b) Percent of class: 28.1% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 15,768,938 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 15,768,938 Page 13 of 17 3.S.A.C. Private Equity Investors, L.P. (a) Amount beneficially owned: 15,768,938 (b) Percent of class: 28.1% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 15,768,938 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 15,768,938 4.S.A.C. PEI CB Investment GP, Limited (a) Amount beneficially owned: 15,768,938 (b) Percent of class: 28.1% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 15,768,938 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 15,768,938 5.S.A.C. PEI CB Investment, L.P. (a) Amount beneficially owned: 15,768,938 (b) Percent of class: 28.1% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 15,768,938 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 15,768,938 6.S.A.C. Capital Advisors, L.P. (a) Amount beneficially owned: 1,788,864 (b) Percent of class: 3.2% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 1,788,864 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 1,788,864 7.S.A.C. Capital Advisors, Inc. (a) Amount beneficially owned: 1,788,864 (b) Percent of class: 3.2% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 1,788,864 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 1,788,864 8.S.A.C. Capital Advisors, LLC (a) Amount beneficially owned: 304,175 (b) Percent of class: 0.5% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 304,175 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 304,175 Page 14 of 17 9.S.A.C. Private Capital Group, LLC (a) Amount beneficially owned: 1,484,689 (b) Percent of class: 2.6% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 1,484,689 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 1,484,689 10.Steven A. Cohen (a) Amount beneficially owned: 17,557,802 (b) Percent of class: 31.3% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 17,557,802 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 17,557,802 SAC Capital Management, SAC PEI GP, SAC PEI, SAC CBI GP, SAC Capital Advisors LP, SAC Capital Advisors Inc., SAC Capital Advisors LLC, SAC PCG and Mr. Cohen own directly no Shares.SAC CBI GP is the general partner of SAC CBI.SAC PEI is the sole stockholder of SAC CBI GP.SAC PEI GP is the general partner of SAC PEI.SAC Capital Management is the general partner of SAC PEI GP.SAC PCG manages SAC CBI II.SAC Capital Advisors LP manages SAC PCG.Pursuant to investment management agreements, SAC Capital Advisors LP and SAC Capital Advisors LLC maintain investment and voting power with respect to securities held by SAC Asia.SAC Capital Advisors Inc. is the general partner of SAC Capital Advisors LP.Mr. Cohen controls each of SAC Capital Management, SAC Capital Advisors Inc. and SAC Capital Advisors LLC.By reason of the provisions of Rule 13d-3 of the Securities Exchange Act of 1934, as amended, (i) each of SAC CBI, SAC CBI GP, SAC PEI, SAC PEI GP, SAC Capital Management and Mr. Cohen may be deemed to beneficially own 15,768,938 Shares (constituting approximately 28.1% of the Shares outstanding), (ii) each of SAC Capital Advisors Inc., SAC Capital Advisors LP, SAC PCG and Mr. Cohen may be deemed to beneficially own 1,484,689 Shares (constituting approximately 2.6% of the Shares outstanding) and (iii) each of SAC Capital Advisors Inc., SAC Capital Advisors LP, SAC Capital Advisors LLC and Mr. Cohen may be deemed to beneficially own 304,175 Shares (constituting approximately 0.5% of the Shares outstanding).Each of SAC CBI GP, SAC PEI, SAC PEI GP, SAC Capital Management, SAC Capital Advisors Inc., SAC Capital Advisors LP, SAC Capital Advisors LLC, SAC PCG and Mr. Cohen disclaims beneficial ownership of any of the securities covered by this statement. Item 5 Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following. o Page 15 of 17 Item 6 Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: Not Applicable Item 8 Identification and Classification of Members of the Group: Not Applicable Item 9 Notice of Dissolution of Group: Not Applicable Item 10 Certification: By signing below the signatory certifies that, to the best of his knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page16of 17 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2012 S.A.C. CAPITAL MANAGEMENT, LLC By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person S.A.C. PRIVATE EQUITY GP, L.P. By: S.A.C. Capital Management, LLC, its general partner By:/s/ Peter Nussbaum Name: Peter Nussbaum Title: Authorized Person S.A.C. PRIVATE EQUITY INVESTORS, L.P. By: S.A.C. Private Equity GP, L.P., its general partner By: S.A.C. Capital Management, LLC, its general partner By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person S.A.C. PEI CB INVESTMENT GP, LIMITED By:/s/ Peter Nussbaum Name: Peter Nussbaum Title: Authorized Person S.A.C. CAPITAL ADVISORS, LLC By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person S.A.C. PEI CB INVESTMENT, L.P. By: S.A.C. PEI CB Investment GP, Limited, its general partner By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person S.A.C. CAPITAL ADVISORS, INC. By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person S.A.C. CAPITAL ADVISORS, L.P. By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person S.A.C. PRIVATE CAPITAL GROUP, LLC By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person STEVEN A. COHEN By:/s/ Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person Page17of 17
